Name: 2001/677/EC: Commission Decision of 10 August 2001 on a reporting format for completion by Member States in accordance with Article 9 of Directive 1999/94/EC (Text with EEA relevance) (notified under document number C(2001) 1883)
 Type: Decision_ENTSCHEID
 Subject Matter: land transport;  deterioration of the environment;  documentation;  energy policy;  economic geography
 Date Published: 2001-09-06

 Avis juridique important|32001D06772001/677/EC: Commission Decision of 10 August 2001 on a reporting format for completion by Member States in accordance with Article 9 of Directive 1999/94/EC (Text with EEA relevance) (notified under document number C(2001) 1883) Official Journal L 237 , 06/09/2001 P. 0005 - 0015Commission Decisionof 10 August 2001on a reporting format for completion by Member States in accordance with Article 9 of Directive 1999/94/EC(notified under document number C(2001) 1883)(Text with EEA relevance)(2001/677/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Directive 1999/94/EC of the European Parliament and of the Council of 13 December 1999 relating to the availability of consumer information of fuel economy and CO2 emissions in respect of the marketing of new passenger cars(1), and in particular Article 9 thereof,Whereas:(1) Member States shall transmit to the Commission by 31 December 2003 a report on the effectiveness of the provisions of Directive 1999/94/EC, covering the period from 18 January 2001 until 31 December 2002.(2) The format of this report shall be established not later than 18 January 2001.(3) The measures provided for in this Decision are in accordance with the opinion of the Committee established under Article 10 of Directive 1999/94/EC.(4) The answers to the questions in the reporting format shall be based on national data and information collected, using appropriate national methodologies, and shall be as comprehensive as possible,HAS ADOPTED THIS DECISION:Article 1Member States shall transmit to the Commission their reports required by Article 9 of Directive 1999/94/EC in accordance with the format given in the Annex.Article 2This Decision is addressed to the Member States.Done at Brussels, 10 August 2001.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 12, 18.1.2000, p. 16.ANNEXReporting format for completion by Member States in accordance with Article 9 of Directive 1999/94/ECGLOSSARYThe following definitions are included as a guide for interpretation only for the purposes for this reportClassification system for vehicles: a system for classifying cars e.g. according to their type or market class (e.g. family, mini, compact, saloon, sports utility vehicle or other parameters).Commercial consumer: a commercial entity or a private individual which pays for the lease or purchase of the vehicle, which is to be used mainly for business purposes.Dealer: a person representing the dealership through which the consumer purchases or leases the vehicle.Dealership: the commercial entity from which the consumer purchases or leases the vehicle.Multi-franchise: a dealership which sells more than one franchise (i.e. sell cars from more than one manufacturer).Point of sale: a location, such as a car showroom or forecourt, where new passenger cars are displayed or offered for sale or lease to potential customers. Trade fairs where new passenger cars are presented to the public are included in this definition.Private consumer: a private individual which pays for the lease or purchase of the vehicle which is not to be used for business purposes.Single franchise: a dealership which sells a single franchise (i.e. sell cars from a single manufacturer).Abbreviations(M) Mandatory(O) OptionalA. DETAILS OF INSTITUTION(S) SUBMITTING REPORT(1)ALL MANDATORY1. Name of person completing form:2. Official title of person completing form:3. Name of organisation and department of organisation:4. Organisation type:5. Address:6. International telephone:7. International telefax:8. Email:9. Has this institution been nominated under Article 8 of the Directive?B. CONTEXT OF IMPLEMENTATION1. Provide details of regulation or market arrangements either having a bearing on the choice of new passenger cars or which may otherwise influence the response to the information specified by the Directive. (M)1.1. Please briefly specify any passenger car related or fuel related economic policies which are applied in your Member State. Please give details of these policies and how they are applied. Specify clearly if and how any of these economic measures differ in application between commercial organisations and private consumers leasing or purchasing a new passenger car(s) (e.g. company car tax relief) (M)1.2. Are any of the economic policies described in response to question 1.1 linked to the label, guide or poster? If so, please give details. (M)1.3. Are there any passenger car related governmental regulations or market arrangements, in addition to those above, which may influence the choice of new passenger cars or influence the response to the information specified by the Directive? If so, please give details. (M)1.4. Are you aware of any passenger car related non-governmental market arrangements, in addition to those above, which may influence the choice of new passenger cars or influence the response to the information specified by the Directive? If so, please give details. (M)2. Details of overlapping or previous information initiatives to raise awareness of vehicle fuel economy issues. (M)2.1. Please give brief details of any initiatives or programmes that were introduced, before the provisions of the Directive were enforced in your Member State, to raise awareness amongst motorists to fuel economy issues (e.g. fuel economy labelling scheme, TV and radio campaign). (M)2.1.1. For such programmes introduced, please specify the time period over which these initiatives or programmes were applied. (M)2.1.2. For such programmes introduced, please write a brief summary outlining whether or not these initiatives were seen to have an impact and the conclusions that can be drawn as to why these initiatives have or have not had an impact (see above). Alternatively, any evaluation reports which have been produced, which satisfy these aforementioned requests for information, can be submitted. (M)2.2. Have any additional information "tools" been employed to complement the provisions specified by the Directive 1999/94/EC (e.g. TV, radio or newspaper campaigns; awareness raising days, conferences)? For each tool used please specify the type of tool(s) used, the media used, the duration of application, an estimate of the costs and an estimate of the number of people reached. (M)3. Give a brief description of the structure of the passenger car market. (M)3.1. The number of dealerships registered in the Member State. (M)3.2. The percentage of dealerships that are independent (i.e. not owned by a manufacturer) and not independent (i.e. owned by a manufacturer). (M)3.3. The percentage of dealerships that are single franchise and the percentage of dealerships that are multi-franchise. (M)3.4. The percentage of new cars that are registered (bought or leased) by private consumers. (O)3.5. The percentage of new cars that are registered (bought or leased) by commercial consumers. (O)C. ASSESSMENT OF THE EFFECTIVENESS OF THE DIRECTIVE'S PROVISIONS AND THEIR IMPLEMENTATION1. Did you carry out studies concerning the effectiveness of the Directive 1999/94/EC with regard to any reduction of total CO2 emissions or specific CO2 emissions from passenger cars? Please submit results and details of the studies. (O)2. Did you carry out studies concerning the costs and benefits associated with the implementation of this Directive, (e.g. for dealers, government or for car manufacturers) as regards the production and distribution of the guide, label and posters? (O)2.1. Please submit the results of the cost estimates or cost benefit analyses and state clearly the assumptions and methodologies used. Costs estimated must strictly be additional to what would have been spent in the absence of the Directive. (O)2.2. Do all bodies consider the costs to be acceptable? If not, please give details. (O)2.3. How is it envisaged that costs could be reduced, if at all? (O)3. Evaluation of the effectiveness of the Directive with regard to informing and influencing consumers. (M)Assessment methods3.1. Did your Member State assess consumer awareness of fuel economy issues before enforcement of the Directive's provisions? If so, please submit the results, conclusions drawn, details of assessment methods used and the estimated levels of accuracy. If surveys have been carried out, please give details including numbers surveyed, estimates of accuracy and estimates of representation. Please also state the time period over which assessments have been carried out. (M)3.2. Did you test different forms of the guide, label or poster under field conditions? If so please report the details of the test methods and conditions as well as the test results. (M)3.3. Has your Member State assessed the effectiveness of the Directive's provisions (i.e. the label, guide, poster and promotional material) with regard to enabling the consumer to make an informed choice? Has your Member State assessed consumer perception of and response to the fuel economy information provided by the Directive? If so, please give details of any assessments carried out, the methods used and the estimated levels of accuracy. If surveys have been carried out, please give details including numbers surveyed, estimates of accuracy and estimates of representation. Please also state the time period over which assessments have been carried out. (M)Consumer awareness and understanding of fuel economy issues3.4. How developed are consumers' awareness and understanding of fuel economy issues? (O)3.4.1. How do private and commercial consumers rate the various factors that can be considered, including fuel economy, when choosing a new car to lease or purchase? (O)3.4.2. How significant do private and commercial consumers believe the differences in fuel consumption between cars of the same size can be? (O)3.4.3. How does the importance that commercial consumers attach to fuel economy vary according to the intended use of the car, the driver, economic factors other than fuel costs, the environmental policy of the organisation or any other important factors? (O)3.4.4. How aware are private and commercial consumers of global warming and climate change issues and their link to the use of fuel (fossil fuels)? (O)3.4.5. How does the consumer's awareness and understanding of fuel economy issues vary with the consumer's socioeconomic class, consumer's age, consumer's gender, the importance the consumer attaches to fuel costs and vehicle taxes and any other factors which are thought to be of interest? (O)3.4.6. According to dealers, how much of a priority is fuel economy for private and commercial consumers? (O)3.4.7. According to dealers, how often do private and commercial consumers ask about fuel economy? (O)Consumer attitude to fuel economy information sources3.5. How do private and commercial consumers regard fuel economy information sources? (O)3.5.1. Which information sources do private and commercial consumers believe to be important when choosing a new passenger car for purchase or lease, including the sources of fuel economy information as provided by the Directive? (O)3.5.2. How easy was it for private and commercial consumers to obtain fuel economy data and to compare the fuel economy of different cars? (O)3.5.3. How easy was it for private and commercial consumers to obtain environmental impact data and to compare the environmental impact data of different cars? (O)Effectiveness of the Directive provisions in general3.6. How effective are the provisions of the Directive (i.e. labels, guides, posters, promotional material), taken as a whole, in enabling the consumer to make an informed choice? (M)3.6.1. How informative do private and commercial consumers (and dealers) believe the fuel economy information scheme is (i.e. labels, guides, posters, promotional material) when considered as a whole? How does this vary with consumer's awareness of fuel economy issues, consumer's socioeconomic class, consumer's age, consumer's gender, the importance the consumer attaches to fuel costs and vehicle taxes and any other factors which are thought to be of interest? (O)3.7. What degree of influence do the provisions of the Directive, taken as a whole, have on consumer behaviour? (M)3.7.1. How influential do private and commercial consumers (and dealers) believe the fuel economy information scheme is as a whole (i.e. labels, guides, posters, promotional literature)? How does the response of consumers vary with the consumer's awareness of fuel economy issues, consumer's socioeconomic class, consumer's age, consumer's gender, the importance the consumer attaches to fuel costs and vehicle taxes and any other factors which are thought to be of interest? (O)3.7.2. How do private consumers adjust their behaviour when choosing a car, as a result of the information gained from the fuel economy information scheme, as specified by the provisions of the Directive? How does the response of the consumer vary with the consumer's awareness of fuel economy issues, consumer's opinion of how influential the Directive's provisions are, consumer's socioeconomic class, consumer's age, consumer's gender, the importance the consumer attaches to fuel costs and vehicle taxes and any other factors which are thought to be of interest? (O)Effectiveness of the guide3.8. How effective is the guide in enabling the consumer to make an informed choice? (M)3.8.1. What percentage of private and commercial consumers are aware of the guide and how are they being made aware of the guide? (O)3.8.2. How are private and commercial consumers obtaining their guide? Why do private and commercial consumers that are aware of the guide not obtain a guide? What percentage of private and commercial consumers say they did not receive a guide on request at the point of sale? (O)3.8.3. What percentage of private and commercial consumers observe information in the guide? (O)3.8.4. How clear and understandable do private and commercial consumers (and dealers) believe the guide to be? (O)3.8.5. Do private and commercial consumers (and dealers) find the guide useful? (O)3.8.6. Do private and commercial consumers (and dealers) believe the guide could be improved? What improvements do they recommend? (O)3.9. How influential is the guide? (M)3.9.1. How influential do private and commercial consumers (and dealers) believe the guide is as regards promoting fuel efficient cars? (O)Effectiveness of the label3.10. How effective is the label in enabling the consumer to make an informed choice? (M)3.10.1. What percentage of private and commercial consumers see the label on or near the car? (O)3.10.2. What percentage of private and commercial consumers say the salesperson pointed out the label? What percentage of private and commercial consumers say the salesperson explained the label to them? What percentage of these consumers had asked the salesperson to explain the label to them? (O)3.10.3. What percentage of private and commercial consumers read the label? (O)3.10.4. How clear and understandable do private and commercial consumers (and dealers) believe the label to be? (O)3.10.5. How useful do private and commercial consumers (and dealers) believe the label to be? (O)3.10.6. Would private and commercial consumers prefer the label to compare the fuel economy of cars to other cars? What method of comparison would consumers prefer? (O)3.10.7. Are private consumers aware of the European energy label for appliances? Do private consumers have a preference between the format of the European energy label for appliances over the format used for the fuel economy label? Would private consumers prefer labels for all products that use energy to be of a similar format? (O)3.10.8. Do private and commercial consumers (and dealers) believe the label could be improved? What improvements do they recommend? (O)3.11. How influential is the label? (M)3.11.1. How influential do private and commercial consumers (and dealers) believe the label is as regards promoting fuel efficient cars? (O)Effectiveness of the poster (display)3.12. How effective is the poster (display) in enabling the consumer to make an informed choice? (M)3.12.1. What percentage of private and commercial consumers see the posters (displays)? (O)3.12.2. What are private and commercial consumers learning from the poster (display)? (O)3.12.3. How clear and understandable do private and commercial consumers (and dealers) believe the poster (display) to be? (O)3.12.4. How useful do private and commercial consumers (and dealers) believe the poster (display) to be? (O)3.12.5. Do private and commercial consumers (and dealers) believe the poster (display) can be improved? What improvements do they recommend? (O)3.13. How influential is the poster (display)? (M)3.13.1. How influential do private and commercial consumers (and dealers) believe the poster (display) is as regards promoting fuel efficient cars? (O)Effectiveness of other promotional literature3.14. How effective are the Directive's provisions for other promotional literature as regards enabling the consumer to make an informed choice? (M)3.14.1. How much are private and commercial consumers noticing fuel economy information in other promotional literature? (O)3.14.2. How useful do private and commercial consumers believe it is to have fuel economy data stated clearly on all promotional literature? (O)3.15. How influential are the Directive's provisions for other promotional literature? (M)3.15.1. How influential do private and commercial consumers (and dealers) believe the Directive's provisions for other promotional literature are for promoting fuel efficient cars? (O)3.16. Please submit the conclusions drawn regarding the effectiveness of the Directive's provisions with regard to informing and influencing consumers. (M)D. FORMAT AND APPLICATION OF THE INFORMATION TOOLSLabel format1. What is the format of the label used in your Member State? Please submit examples. (M)1.1. Does the label compare the fuel economy of the car to which it refers, to that of other cars? If so, please explain how the comparison is made (e.g. cars are compared by normalising the fuel economy; cars are classified according to a classification system so that the car can be compared to other cars within the same class). (M)1.2. If cars are ranked according to their fuel economy, explain how the ranking system is applied to the range of models on the market. How often are rankings updated? What is the ranking of the entire fleet's average fuel economy? (M)1.3. If fuel costs are included on the label, specify the basis for their calculation (i.e. distance used and fuel cost per litre or gallon for each fuel type and number of years etc). (M)1.4. If an "environmental index or class" is included on the label to compare the environmental impact of the vehicle to other vehicles, please specify how the data are derived and expressed. (M)1.5. If noise data are included on the label, please state how the data are derived and expressed. If noise data are compared to other cars, please specify how this is done. (M)1.6. If toxic emissions and data are stated on the label, please state how the data are derived and expressed. If these data are compared to other cars, please specify how this is done. (M)1.7. Has a classification system for allocating passenger cars to particular classes been devised for use on the label? If so, please give details as to how this system works. (M)1.8. Are references to vehicle related economic advantages or disadvantages, such as taxes - which may influence the type of car chosen and thus link to fuel economy - included on the label? Please explain how the information is presented. (M)1.9. In addition to the above, are there any other ways in which your fuel economy label goes beyond the minimum specifications of Annex 1 of the Directive 1999/94/EC? Please explain how the data are derived. Also give reasoning as to why the label has been designed in this way(s). (M)1.10. Are there plans to adjust the format of the label in the future? If so, please give details, including the date(s) envisaged, how any data to be added are derived and the reasoning for the planned changes. (M)Guide format2. What is the format of the guide used in your Member State? Please submit an example(s). (M)2.1. Is just one version of the fuel economy guide used throughout your Member State (discounting different language versions)? (M)2.2. If fuel costs are included in the guide, please specify the basis for their calculation (i.e. distance used and fuel cost per litre or gallon for each fuel type and number of years etc.) (please state if same as for label). (M)2.3. If an "environmental index or class" is used to compare the environmental impact of the vehicle to other vehicles, please specify how this is derived (please state if same as for label). (M)2.4. If noise data are included in the guide, please specify how the data are derived and expressed. If these data are compared to other cars, please specify how this is done (please state if same as for label). (M)2.5. If toxic emissions data are stated in the guide, please state how these data are expressed? If these data are compared to other cars, please specify how this is done. (M)2.6. Has a classification system for allocating passenger cars to particular classes been devised for use in the guide? If so, please give details as to how this system works (please state if same as for label). (M)2.7. Are vehicle related economic advantages or disadvantages, such as taxes - which may influence the type of car chosen and thus link to fuel economy - included in the guide. Please explain how the information is presented. (M)2.8. Are fuel economy ratings included in the guide? Please explain how the information is presented. (M)2.9. Are there any other ways, in addition to those covered above, that your guide(s) goes beyond the minimum specifications given in Annex II of the Directive 1999/94/EC? If so, please describe how the guide goes beyond the Directive's specifications and give reasoning for the extra provisions. (M)2.10. Does an electronic version of the guide exist? Please state the website address, the length of time the site has been operating and the number of hits to date. Are sort and search tools available? How often is the electronic guide updated? Please briefly describe its content and format. (M)2.11. Are there plans to adjust the format of the paper-based or web-based guide in the future? If so, please give details, including the date(s) envisaged, how any data to be added are derived and reasoning for the planned changes. (M)Poster (display) format3. What is the format of the poster (display) used in your Member State? Please submit examples. (M)3.1. Has your Member State specified any provisions in addition to that of Directive 1999/94/EC for the fuel economy posters (display)? If so, please inform us of the extra provisions as specified by your legislation or policies and give reasoning for these extra provisions. (M)3.2. Are there plans to adjust the format of the poster (display) in the future? If so, please give details, including the date(s) envisaged, how any data to be added are derived and reasoning for the planned changes. (M)Promotional literature format4. What is the format used for promotional literature? (M)4.1. Has your Member State specified any provisions in addition to those of Directive 1999/94/EC for 'other promotional literature'? If so, please inform us of the extra provisions as specified by your legislation or policies and give reasoning for these extra provisions. (M)4.2. Does your Member State have any provisions for promotional non-literature material (e.g. internet, television, radio)? If so, please give details. (M)4.3. Are there plans to adjust existing provisions for promotional literature or non- literature material in the future? If so, please give details, including the date(s) envisaged, how any data to be added are derived and reasoning for the planned changes. (M)Format adjustments since Directive implementation5. Have any of the Directive's provisions implemented in your Member State (e.g. the poster, guide, label) been modified during the assessment period (i.e. since the provisions of the Directive were originally implemented in your country)? (M)5.1. Specify which provisions of Directive 1999/94/EC that were implemented since 18 January 2001, have since been modified. Submit examples if possible (e.g. label, guide). (M)5.2. Please give reasoning for the various modifications. (M)E. IMPLEMENTATION ISSUESGeneral1. How are responsibilities distributed between the government, dealers, manufacturers and importers? (M)1.1. Who is responsible for overseeing the design, production and distribution of the guide? (M)1.2. Who is responsible for overseeing the design, production and distribution of the labels? (M)1.3. Who pays for the production and distribution of the guide, label and poster? (M)2. What systems have been established to produce, administer and distribute the information? (M)2.1. How many guides are printed each year. How and to whom are the guides distributed? (M)2.2. How do dealers obtain labels? (M)2.3. How do dealers obtain posters? (M)2.4. What do dealers think is a more efficient way to obtain labels, guides and posters (displays) and what do they believe are the barriers that prevent the adoption of such preferable systems? (O)3. Do you intend to continue using your current production and distribution systems for the guide, label and poster? If not, please give details and reasoning for intentions to make adjustments and state when modifications are envisaged to come into force. (M)4. By which date had your Member State enforced the provisions of Directive 1999/94/EC? Please specify if various provisions were enforced at different times. (M)5. Has the degree of compliance with the provisions of the Directive been assessed? If so, give details of any assessment methods used and the estimated levels of accuracy. Please indicate clearly if aspects of the assessment vary for the label, poster, guide and promotional literature. If surveys have been carried out, give details including numbers surveyed, estimates of accuracy and estimates of representation. State also the time period over which assessments have been carried out. (M)6. What is the degree of compliance with the provisions of the Directive? (M)Label compliance6.1. Are the contents and format of the label compliant with the provisions of the Directive and is the label also displayed in accordance with the provisions of the Directive? (M)6.1.1. Do labels comply to a standardised format in order to allow greater recognition by consumers? (M)6.1.2. Are all labels of A4 size (i.e. 297 mm by 210 mm)? (M)6.1.3. Do labels contain fuel consumption and CO2 emissions information in accordance with Annex I of the Directive? (M)6.1.4. Do labels contain text as specified in Annex I of the Directive, regarding the guide's availability and CO2 emissions? (M)6.1.5. What percentage of cars have a corresponding label that is compliant with all provisions of the Directive? (O)6.1.6. What percentage of cars have a label that is attached to the car? (O)6.1.7. What percentage of cars have a label that is adequately near to the car? (O)6.1.8. What percentage of cars have no label attached or label displayed nearby? According to dealers, what are the reasons why labels are not displayed on or near cars? (O)6.1.9. What percentage of cars have a label which is obscured? (O)6.1.10. What percentage of cars have a label which is damaged? (O)6.1.11. What percentage of cars have labels which do not correctly correspond to the car? (O)6.1.12. What percentage of cars have labels whose contents do not comply with the Directive? For cases where the contents of the label do not comply with the Directive, what are the reasons that the contents are not compliant? (O)6.1.13. What percentage of cars have labels whose format does not comply with the Directive? For cases where the format of the label does not comply with the Directive, what are the reasons that the format is not compliant? (O)6.1.14. Please submit details of any cases of labels with confusing marks, symbols or inscriptions on the labels relating to fuel consumption or CO2 emissions, which do not comply with the requirements of the Directive. (M)6.1.15. Are there any cases of competing labels being displayed on cars which contain information relating to fuel economy and which conflict with information on the official label? If so, please give details of the cases. (O)6.2. Please submit the conclusions drawn regarding the label and compliance with the provisions of the Directive. (M)Guide compliance6.3. Are the contents and format of the guide compliant with the provisions of the Directive and is the guide also distributed in accordance with the provisions of the Directive? (M)6.3.1. What size is the guide and how many pages does it have? (M)6.3.2. Are car models grouped by make and in alphabetical order? (M)6.3.3. In addition to being grouped in alphabetical order, are the car models grouped by other means? Please describe how the models are grouped. (M)6.3.4. How often is the guide updated? (M)6.3.5. When updated does the guide contain a listing of all new passenger car models available at the date of publication of this update? (M)6.3.6. For each model listed, is the fuel type, the numerical value of the official fuel consumption and the official specific emissions of CO2 stated correctly in accordance with the provisions of the Directive? (M)6.3.7. Are any other data, in addition to that specified by the Directive, given for each model listed? If so, please specify and give reasoning for its inclusion in the guide. (M)6.3.8. Have other confusing marks, symbols or inscriptions relating to fuel consumption or CO2 emissions, which do not comply with the provisions of the Directive been used in the guide? If so, please give details. (M)6.3.9. Are there any cases of competing guides being displayed in showrooms which contain information relating to fuel economy and which conflict with information in the official guide? If so, please give details of the cases. (O)6.3.10. What percentage of dealerships have free guides available at the point of sale and what percentage have none available? What are the reasons that free guides are not available at the point of sale? (O)6.3.11. Are dealerships experiencing problems with the delivery of the guides? (O)6.3.12. Are guides displayed at the point of sale? Why do dealers not display the guide? (O)6.4. Please submit conclusions drawn regarding the guide and compliance with the provisions of the Directive. (M)Poster (display) compliance6.5. Are the contents and format of the poster (display) compliant with the provisions of the Directive and is it also displayed in accordance with the provisions of the Directive? (M)6.5.1. What percentage of dealers do not display a poster (display) at the point of sale? (O)6.5.2. What percentage of dealers do not display the poster (display) in a prominent position at the point of sale? (O)6.5.3. How are posters (displays) which are displayed at the point of sale failing to comply with the Directive? (O)6.5.4. What reasons do dealers give for not displaying a fuel consumption poster (display)? (O)6.5.5. What reasons do dealers give for not displaying the fuel consumption poster (display) in a prominent position? (O)6.5.6. What reasons do dealers give for cases where the format or contents of the poster (display) do not comply with the Directive? (O)6.6. Please submit conclusions drawn regarding the poster (display) and compliance with the provisions of the Directive. (M)Other promotional literature compliance6.7. Does promotional literature comply with the provisions of the Directive? (M)6.8. Please submit examples of cases where promotional literature was found to be non-compliant with the provisions of the Directive? (M)6.9. Please submit conclusions drawn regarding the compliance of promotional literature with the provisions of the Directive. (M)Assessment of compliance trends6.10. How does compliance of the dealership (as regards displaying the label and poster and distributing the guide according to the provisions of the Directive) vary by region and dealership type (i.e. independent or non-independent; single franchise or multi-franchise; by manufacturer)? (O)6.11. How does compliance of the dealership (as regards displaying the label and poster and distributing the guide according to the provisions of the Directive) vary with the bonus (commission) systems used to reward the salespeople? (O)6.12. How does the degree of compliance in your Member State vary with consumer awareness of fuel economy issues and the estimated influence of the Directive provisions on consumer behaviour. (O)Penalty system6.13. What penalty system has your Member State devised to apply to breaches of the national provisions adopted pursuant to this Directive? (M)6.13.1. Has your Member State determined penalties applicable to breaches of the national provisions adopted pursuant to this Directive? (M)6.13.2. Please give details of the penalty system. (M)6.13.3. Have any penalties been issued? If so, to whom were the penalties awarded and what was the form of penalty applied? (M)Grouping system7. Article 2(5) and (6) of the Directive specifies that versions and variants of the vehicle type may be grouped under one model. Has such a grouping system been developed? Please specify the basis upon which the grouping system has been developed. Please specify how the grouping system has been applied to the provisions of the Directive. (O)F. EXTENSION TO OTHER MEDIA1. Have you already and/or do you intend to develop the information system further e.g. to other media? If so, how and for what purpose? (O)2. Did you test any alternative media forms under field conditions? If so please report the details of the test methods and conditions as well as the test results. (O)3. Have you identified legal and institutional barriers to extending the requirements on promotional material to other media? If so, please give details. (O)G. OVERALL ASSESSMENT1. Please indicate the main lessons you learned when implementing the Directive (and your additional national provisions). (O)2. Please indicate the action which you think is most urgent in order to improve the effectiveness of the Directive in both your own Member State and in the EU. (O)(1) If more than one person (or organisation/department) completing the form, please state the above specified details for each case.